Citation Nr: 0109436	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  96-41 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to service connection for an undiagnosed 
illness characterized by fatigue, multiple joint aches, and a 
skin rash.

2.  Entitlement to service connection for an undiagnosed 
illness characterized by abnormal PAP smears and abnormal 
menstruation.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to an original disability rating in excess of 
30 percent for bronchial asthma.

6.  Entitlement to an original compensable disability rating 
for Bell's palsy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1994.

This appeal arises from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
dated in May 1995, January 1996, May 1996, and April 1999.  
The May 1995 rating decision granted service connection for 
multiple conditions including asthma rated 10 percent 
disabling, chronic vaginitis and benign left ovarian cyst 
rated 10 percent disabling, and Bell's palsy rated 
noncompensably disabling.  It denied, among others, the 
claims of entitlement to service connection for seasonal 
allergies, low back pain, and multiple joint aches.  In a 
January 1996 rating decision, the RO continued the denial of 
service connection for allergic rhinitis, and the ratings for 
asthma; chronic vaginitis and ovarian cyst; and Bell's palsy.  
The veteran duly appealed the 10 percent rating assigned the 
service-connected asthma, the non-compensable rating assigned 
the Bell's palsy, and the denial of service connection for 
allergic rhinitis.

In May 1996 the RO denied claims of entitlement to service 
connection for an undiagnosed illness manifested by fatigue, 
multiple joint aches, and skin rash and an undiagnosed 
illness manifested by abnormal PAP smears, abnormal menstrual 
periods, and allergies as not well-grounded.  These denials 
were duly appealed.  

In April 1999, the RO denied the veteran's claim of 
entitlement to service connection for a heart condition.  
That denial has also been duly appealed.

The veteran was granted service connection for a chronic 
adjustment disorder in a rating decision dated in January 
1999.  The veteran duly appealed the 10 percent disability 
rating assigned.  In June 2000, that disability rating was 
increased to 30 percent.  The veteran has expressed her 
satisfaction with that decision and withdrawn her appeal with 
regard to an increased rating for chronic adjustment 
disorder.  See 38 C.F.R. § 20.204 (2000).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  The remaining issues on appeal 
are as stated in the caption to this decision.  

The issues of entitlement to service connection for an 
undiagnosed illness characterized by fatigue, multiple joint 
aches, and a skin rash; for an undiagnosed illness 
characterized by abnormal PAP smears and abnormal 
menstruation; for a heart condition; and for an increased for 
bronchial asthma are addressed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal of the denials of service 
connection for allergic rhinitis and increased original 
disability rating for Bell's palsy has been obtained by the 
RO.

2.  It is at least as likely as not that the veteran acquired 
her allergic rhinitis during her period of active duty.
 
3.  The veteran's Bell's palsy is consistent with neuralgia 
of the 7th cranial nerve.  It is manifested by intermittent 
left facial numbness and pain.
 
3. The evidence does not show complete paralysis of the 7th 
cranial nerve, neuritis, or symptoms reflective of severe 
incomplete paralysis of that nerve.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was incurred during active service.  38 
U.S.C.A. §§ 1110 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.303(d) (2000).

2.  The criteria for an evaluation of 10 percent for the 
service-connected residuals of a left facial palsy have been 
met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 1155 (West 
1991);  38 C.F.R. §§ 4.10, 4.124, 4.124a, Diagnostic Code 
(DC) 8207 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Allergic Rhinitis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet.App. 303, 305 (1992).

At the outset, the Board notes that diseases of allergic 
etiology, . . . may not be disposed of routinely for 
compensation purposes as constitutional or developmental 
abnormalities. See 38 C.F.R. § 3.380 (2000). Seasonal and 
other acute allergic manifestations subsiding on the absence 
of or removal of the allergen are generally to be regarded as 
acute diseases, healing without residuals.  Service 
incurrence or aggravation must be determined based upon the 
entire evidentiary showing.

Review of the veteran's service medical records reveals a 
substantial amount of treatment related to allergic rhinitis 
that developed in intensity over the course of the veteran's 
20 years of active duty.  Review of the veteran's claims 
folder reveals no competent medical evidence that the 
allergic rhinitis predated the veteran's entry into service 
in 1974.

Review of the veteran's service medical records does not 
reveal record of the entrance or exit examinations.  However, 
post service treatment records indicate the veteran continues 
to seek treatment for allergic rhinitis.  The veteran filed 
her claim for service connection for allergic rhinitis 
contemporaneously with her separation from service.  See e.g.  
Hampton v. Gober, 10 Vet. App. 481, 482 (1997).

The Board finds that the evidence indicates that the 
veteran's allergic rhinitis arose during active service.  To 
the extent that it may have pre-existed service, the Board 
finds that the symptomatology connected with it indicates 
sufficient exacerbation or aggravation to support a grant of 
service connection.

Based upon the medical evidence developed for and against the 
veteran's claim, the Board finds that the evidence supports a 
grant of entitlement to service connection for allergic 
rhinitis.  38 U.S.C.A. §§ 1110 (West 1991);  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.303(d) (2000).

Increased Rating for Bell's Palsy

Upon review of the record, the Board concludes that the 
veteran's claim for an increased original disability rating 
has been adequately developed for appellate purposes by the 
RO and that a decision may be rendered without the case being 
remanded. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2000).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

When considering applicable rating provisions, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings. Id.

Evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (2000).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Criteria

The RO has evaluated the veteran's service-connected 
residuals of Bell's palsy under 38 C.F.R. § 4.124a, 
Diagnostic Code 8207 (seventh (facial) cranial nerve 
paralysis) (2000).  The service-connected disorder of Bell's 
palsy does not have a specific diagnostic code. As the 
evidence submitted by the veteran shows, Bell's palsy affects 
the facial nerves, and, in this case, the veteran's seventh 
cranial nerve. When a veteran is diagnosed with an unlisted 
condition, it must be rated under a closely related disease 
or injury where the affected functions, anatomical location, 
and symptomatology are closely analogous. 38 C.F.R. § 4.20 
(2000).  In this case, the veteran's residuals of Bell's 
palsy are rated analogously to paralysis of the seventh 
(facial) cranial nerve under Diagnostic Code 8207.

Disability ratings for nerve impairment are based on the 
proportion of impairment of motor, sensory, or mental 
function. See 38 C.F.R. § 4.120 (2000).  The disability 
ratings for cranial nerve impairment are based on whether 
there is complete or incomplete paralysis of the particular 
nerve.  See 38 C.F.R. § 4.124a, Diseases of the Cranial 
Nerves (2000). The ratings for cranial nerve impairment are 
for unilateral involvement. Id.  Under Diagnostic Code 8207, 
complete paralysis of the seventh facial cranial nerve 
warrants a 30 percent evaluation.  Incomplete severe 
paralysis of the seventh facial cranial nerve warrants a 20 
percent evaluation.  Incomplete moderate paralysis of the 
facial cranial nerve warrants a 10 percent evaluation.  
Evaluation is noted to be dependent on relative loss of 
innervation of facial muscles.

Other pertinent regulations provide that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum rating equal to severe, 
incomplete paralysis. 38 C.F.R. § 4.123 (2000).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. 38 C.F.R. § 
4.124. See nerve involved for diagnostic code number and 
rating.  Id.  Tic douloureux, or trifacial neuralgia, may be 
rated up to complete paralysis of the affected nerve. Id.

Evidence

Review of the veteran's service medical record reveals the 
veteran was diagnosed with Bell's palsy affecting the left 
half of her face in July 1992.  In March 1993, it was noted 
that symptoms associated with the Bell's palsy were 
exacerbated with stress.

In March 1994 the veteran submitted a statement noting that 
she lost the nerves in the left side of her face upon return 
from the Persian Gulf.  The left side of her face looked like 
she had a stroke.  She reported being put on steroid 
medication.  She reported that she still had not completely 
recovered from Bell's palsy.  She still had headaches in the 
left side of her head.  

A June 1995 VA examination for Persian Gulf related illness 
noted the veteran's Bell's palsy was in remission.  

The veteran was examined in December 1997 for miscellaneous 
neurological disorders.  The veteran reported that since the 
time of her Bell's palsy, she had intermittent episodes of 
what she described as "twisting" pain in the left side of 
her head.  This was accompanied by altered sensation in the 
left face.  At other times, she had had an altered sensation 
in the left hand, as well as numbness in the left lateral 
foot.  The examiner noted that her headaches occurred with a 
frequency of about two to three times a week.  They were 
usually non-throbbing, but could be associated with nausea.  
She could only recall having had one headache that required 
her to lie down.  Usually, she could continue to work.  

On physical examination, the veteran's head was atraumatic 
and normocephalic.  Extraocular movements were intact.  All 
findings were reported as normal.  The veteran was noted to 
have no dysarthria or aphasia.  The cranial nerves II through 
XII were intact.  The veteran's face was symmetric.  There 
was no residual change associated with Bell's palsy.  No 
synkinesis was present.  All other findings were also 
reported as normal.  

The examiner's pertinent diagnoses were migraine, common 
type; history of Bell's palsy with no residual findings. 

A VA treatment record dated in January 1998 notes a complaint 
of numbness on the left side of head.  No diagnosis was made 
or treatment recommended with regard to the complaint.

The veteran was examined in March 1998 by VA for compensation 
purposes.  The examiner noted review of the veteran's claims 
file.  The veteran reported that her face did not return to 
normal after the Bell's palsy.  She reported intermittent 
episodes of altered sensation in the left side of her head 
and altered sensation in the left face.  With regard to her 
facial drop, she reported that no one notices it, but it was 
not the same as it had been before the Bell's palsy.  The 
veteran reported that her symptoms improved when she got her 
allergy shots and nasal sprays, but that these did not 
completely correct her problems.  She stated her symptoms 
were usually worse during allergy season.  The examiner found 
no abnormality of cranial nerve function and could not 
identify paralysis, neuritis, or neuralgia.  The examiner 
reported that signs of right facial asymmetry were not 
detected.  There was no evidence of Gulf War syndrome 
abnormality.  There was no evidence of neuropathy.  There was 
no evidence of sensory loss or Bell's palsy.

A February 1999 neurology consultation noted the veteran's 
cranial nerves were grossly intact.

The veteran again underwent a VA neurological disorder 
examination for compensation purposes in March 1999.  The 
examiner noted review of the veteran's treatment records from 
the Las Vegas Acute Care Clinic.  The examiner noted that the 
veteran had complaints of intermittent pain in her left upper 
eyebrow and the left side of her face.  The complaints and 
findings were noted to be the same as in March 1998.  The 
veteran felt that the pains were from Bell's palsy, however, 
the examiner noted that Bell's palsy involved the muscle 
paralysis of the 7th nerve with numbness and occasional 
tingling.  The veteran had no evidence of any muscle 
paralysis of the left side of her face at that time.  On 
examination of the veteran for neurological signs of Bell's 
palsy, the veteran was able to wrinkle her forehead on both 
sides equally.  She was able to whistle and wrinkle her 
cheeks bilaterally to the same degree.  She had no evidence 
of sagging of the one side or the other of the lips and 
mouth, and she had no evidence of any paralysis of muscle 
use.  The diagnosis was Bell's palsy, no objective residuals 
noted on examination.

In September 1999, the veteran submitted a statement that she 
had swelling associated with the pain and numbness on the 
left side of her face.

The veteran testified at a RO hearing in January 2000 
regarding the symptoms of her Bell's palsy.  She felt that a 
doctor could not really evaluate her symptoms unless he could 
step inside her head.  She noted that stress made the 
symptoms worse.  She noted that it seemed like the side of 
her face got very hot and her eye began twitching.  She got a 
twisting pain on the side of her head.  She also noted that 
the vision in her eye was not very good.  She had had to get 
two new pairs of glasses.  The veteran reported that she had 
attacks of pain and twitching on a weekly basis. 


Analysis

After review of the medical evidence, the Board finds that 
the veteran's Bell's palsy warrants a 10 percent disability 
rating. Her symptoms of Bell's palsy consist mainly of left-
sided facial pain and numbness without observable signs.  
This pain and numbness is transient and intermittent.  Her 
Bell's palsy does not involve any motor dysfunction and no 
other neural complaints.  The evidence indicates that there 
are no objective neurological signs.  The evidence also 
indicates normal cranial nerve function and muscular 
function.

The medical evidence of record shows no visits after service 
for treatment for facial pain or numbness.  Overall, the 
Board is of the opinion that the veteran's Bell's palsy 
consists of "mild" residuals, entitling her to a 10 percent 
disability rating pursuant to Diagnostic Code 8207.  Id.  She 
has no motor deficits, facial muscle atrophy, or other signs 
of Bell's palsy.  She does have facial pain.  However, during 
the majority of the time, her symptoms can at worst be 
characterized as only "mild" or "minor" given the lack of 
treatment and inability for examiners to find objective signs 
of disorder.  As such, the Board finds that her overall 
disability picture is not that of "severe" paralysis of the 
7th cranial nerve. Id.  Therefore, a disability rating in 
excess of 10 percent is not warranted under Diagnostic Code 
8207. Id.

The Board's conclusion is supported by the majority of the 
evidence of record.  The medical evidence repeatedly 
indicates that the nature of the veteran's Bell's palsy is 
consistent with, although not diagnosed as, "neuralgia" of 
the 7th cranial nerve as defined by the Rating Code.  This is 
indicated in veteran's own descriptions of her 
symptomatology.  Neuralgia of any of the peripheral nerves, 
"characterized by dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis."  38 C.F.R. § 4.124 (2000); see 38 C.F.R. § 
4.124a, Diagnostic Code 8407 (2000).  The veteran's 10 
percent rating then corresponds to moderate incomplete 
paralysis of the 7th cranial nerve.  A higher rating requires 
the presence of "neuritis," which has never been diagnosed.  
Neuritis is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at time 
excruciating. 38 C.F.R. § 4.123 (2000); see 38 C.F.R. § 
4.124a, Diagnostic Code 8307 (2000).  The Board is unable to 
find signs or symptoms in the evidence of record that is 
consistent with the definition of neuritis.  As such, a 
rating in excess of 10 percent is not warranted. Id.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (2000) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements, testimony, and 
the medical evidence cited above, the Board finds that the 
record does not raise the issue of entitlement under 38 
C.F.R. § 3.321(b)(1).  There is no evidence that the Board 
may consider as credible to indicate that the disability at 
issue impairs earning capacity by requiring frequent 
hospitalizations or because medication required for this 
disability interferes with employment. 

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalization and bed rest which interferes with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.  Accordingly, 
based on a review of the current evidence of record, 
including the veteran's own testimony, the Board finds that 
the record has not raised the issue of extraschedular 
entitlement.  Consequently, the issue of entitlement to an 
extraschedular disability rating is not before the Board at 
this time.  Floyd v. Brown, 5 Vet. App. 88, 95 (1996).  If 
the veteran wishes to raise this issue, she must raise this 
issue specifically with the RO.  In any event, this issue is 
not before the Board at this time.


ORDER

The claim of service connection for allergic rhinitis is 
granted. 

Entitlement to increased evaluation to 10 percent for 
residuals of Bell's palsy is granted, subject to the 
regulations governing the payment of monetary awards.


REMAND

Service Connection 

Review of the rating decisions reveal the veteran's claims of 
service connection for an undiagnosed illness characterized 
by fatigue, multiple joint aches, and a skin rash; for an 
undiagnosed illness characterized by abnormal PAP smears and 
abnormal menstruation; and a heart condition were denied as 
not well-grounded.  There has been a significant change in 
the law during the pendency of this appeal.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became law in November 2000.  Among other 
things, the VCAA eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The VA has a duty to assist the appellant in the development 
of facts pertinent to her claim.  VCAA, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support her claim includes obtaining an adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  

Increased Rating

Under the provisions of Diagnostic Code 6602, 38 C.F.R. § 
4.97 (2000), a 60 percent evaluation will be provided for 
asthma if that disability requires at least three courses per 
year of systemic (oral or parenteral) corticosteroids.  The 
veteran essentially contends that the medications she takes 
approximate the criteria for a 60 percent evaluation.  The 
Board cannot substitute its own medical judgment for that of 
medical professionals.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  There is no medical opinion as to whether the 
veteran's need for medication equates to the level envisioned 
for a 60 percent evaluation under Diagnostic Code 6602. 

The Board also notes that the last VA examination of the 
veteran to determine the status of her asthma took place in 
February 1998.  The Board finds it necessary before 
adjudication of her claims that an updated and complete 
pulmonary evaluation is obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or private, who treated the veteran 
for fatigue, multiple joint aches, a skin 
rash, abnormal PAP smears abnormal 
menstruation, a heart condition, or 
bronchial asthma since February 2000.  
After securing and necessary release, the 
RO should obtain these records.

2.  The veteran should be afforded a VA 
general medical examination, following 
the Gulf War Veteran guidelines, to 
determine the nature and etiology of any 
currently existing disorder of the 
muscles or joints, fatigue, or a skin 
rash.  The claims folder should be made 
available to the examiner for review 
before the examination.  All appropriate 
and necessary diagnostic testing should 
be performed.  If there are symptoms, 
abnormal physical findings, or abnormal 
laboratory test results that have not 
been determined to be part of a known 
clinical diagnosis, further specialist 
examinations will be required to address 
these findings.  (Symptom-based 
"diagnoses" such as (but not limited to) 
myalgia, arthralgia, headache, and 
diarrhea, are not considered as diagnosed 
conditions for compensation purposes)  
Specialist examinations should be 
requested as indicated.  The examiner's 
report should note whether there was a 
review of the claims folder, particularly 
the service medical records and private 
treatment records relating to complaints 
of joint pain and myalgia, has been made.  
The examiner should offer an opinion as 
to whether it is as likely as not that 
any current disorder is related to the 
complaints documented in the veteran's 
service medical records.

3.  The veteran should be afforded a VA 
gynecological examination to determine 
the nature and etiology of any currently 
existing gynecological disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All appropriate and 
necessary diagnostic testing should be 
performed.  The examiner's report should 
note whether there was a review of the 
claims folder, particularly the service 
medical records and private treatment 
records related to gynecological 
conditions during the 1990's, has been 
made.  The examiner should offer an 
opinion as to whether it is as likely as 
not that any current gynecological 
disorder, not related to the service-
connected chronic vaginitis and left 
ovarian cyst, is etiologically related to 
any gynecological disorder documented in 
the veteran's service medical records.  
The examiner should also note whether the 
complaints of abnormal PAP smears and 
abnormal menstruation are related to the 
service-connected disorders of chronic 
vaginitis and left ovarian cyst.  The 
examiner should also comment upon the 
relationship between any menorrhagia and 
the diagnosis of von Willebrand's disease 
noted in the veteran's medical records.

4.  The veteran should be afforded a VA 
cardiologic examination to determine the 
nature and etiology of any currently 
existing heart disorder.  All appropriate 
and necessary diagnostic testing should 
be performed.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner's report should note whether 
there was a review of the claims folder.  
The examiner should offer an opinion as 
to whether it is as likely as not that 
any current cardiologic disorder is 
related to the symptoms documented in the 
veteran's service medical records.

5.  The veteran should be afforded a VA 
pulmonary examination to determine the 
status of her service-connected bronchial 
asthma.  The veteran should be 
administered a pulmonary function test.  
The examiner's report should include 
whether the veteran requires at least 
monthly visits to a physician for 
required care of exacerbations; or 
intermittent (at least three per year) 
courses of systemic (oral or parenteral) 
corticosteroids; or daily use of systemic 
(oral or parenteral) high dose 
corticosteroids or immuno-suppressive 
medications.

Additionally, the examiner must note the 
level of dyspnea between attacks; whether 
the veteran has marked loss of weight or 
other evidence of severe impairment of 
health; whether the veteran receives only 
temporary relief by medication; or 
whether more than light manual labor is 
precluded.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period should be allowed for 
response.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 


